DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-4 are pending. The amendment has overcome rejections under 35 U.S.C. 102(a)(1) or, in the alternative, under 35 U.S.C. 103 over Yoshida (JP-2012251201-A) and rejections under 35 USC 103 over Sugiura (US20100047617) in view of Seto (EP1350859A1). As the amendment indirectly narrows the amount of bainite, the amendment has overcome the provisional nonstatutory double patenting rejection over copending Application No. 16314945.

Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, amendments now require that all claimed hot rolled steel sheets have a microstructure with a minimum of 60% ferrite and 9% retained austenite; however, claim 1 recites a range of 10% to 60% bainite. As the claimed steel must have a minimum of 69% ferrite and retained austenite, the steel cannot attain a microstructure with             
                >
                31
                %
            
         bainite             
                (
                
                    
                        
                            
                                
                                100
                                -
                                69
                                =
                                31
                            
                        
                    
                
                )
            
        . It is therefore unclear how the claimed steel sheet can have a microstructure represented by 10% to 60% bainite. For the purposes of applying prior art, the amount of bainite will be construed as 10% to 31%.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata (US20140193665).
Kawata discloses a steel sheet which is hot rolled [0160]. The composition of the steel disclosed by Kawata is compared with the composition represented in the present claims in the table below with amounts given in wt% (note that as “any combination thereof” is recited in claims 3 and 4, the limitations of claims 3 and 4 may be met by any one of the recited elements):
Element
Kawata
Claimed Sheet
C
0.05 to 0.300 [0085-86]
0.06 to 0.22 (claim 1)
Si
0.10 to 2.50 [0087-88]
1.0 to 3.2 (claim 1)
Mn
0.50 to 3.50 [0089-90]
0.8 to 2.2 (claim 1)
P
0.001 to 0.030 [0091-92]
0.05 or less (claim 1)
S
0.0001 to 0.0100 [0093-94]
0.005 or less (claim 1)
Al
0.005 to 1.500 [0095-96]
0.01 to 1.00 (claim 1)
N
0.0001 to 0.0100 [0097-98]
0.006 or less (claim 1)
Cr
0.01 to 2.00 [0102-103] (optional)
0.00 to 1.00 (claim 1)
0.05 to 1.00 (claim 2)
Mo
0.01 to 1.00 [0114-115] (optional)
0.000 to 1.000 (claim 1)
0.001 to 1.000 (claims 3 and 4)
Ni
0.01 to 2.00 [0104-105] (optional)
0.000 to 2.000(claim 1)
0.001 to 2.000 (claims 3 and 4)
Cu
0.01 to 2.00 [0106-107] (optional)
0.000 to 2.000(claim 1)
0.001 to 2.000 (claims 3 and 4)
B
0.0001 to 0.0100 [0118-119] (optional)
0.0000% to 0.0050 (claim 1)
0.0001 to 0.0050 (claims 3 and 4)

0.005 to 0.150 [0108-109] (optional)
0.000 to 0.005 (claim 1)
0.001 to 0.005 (claims 3 and 4)
Nb
0.005 to 0.150 [0110-111] (optional)
0.000 to 0.200 (claim 1)
0.001 to 0.200 (claims 3 and 4)
V
0.005 to 0.150 [0112-113] (optional)
0.000 to 1.000 (claim 1)
0.001 to 1.000 (claims 3 and 4)
W
0.01 to 1.00 [0116-117] (optional)
0.000 to 1.000 (claim 1)
0.001 to 1.000 (claims 3 and 4)
Zr
0.0001 to 0.5000% in total of one or two or more of Ca, Ce, Mg, Zr, Hf, and REM as additional elements [0120] (optional)
0.0000 to 0.2000 (claim 1) 0.0001 to 0.2000 (claims 3 and 4)
Ca
0.0001 to 0.5000% in total of one or two or more of Ca, Ce, Mg, Zr, Hf, and REM as additional elements [0120] (optional)
0.0000 to 0.0100 (claim 1)
0.0001 to 0.0100 (claims 3 and 4)
Mg
0.0001 to 0.5000% in total of one or two or more of Ca, Ce, Mg, Zr, Hf, and REM as additional elements [0120] (optional)
0.0000 to 0.0100 (claim 1)
0.0001 to 0.0100 (claims 3 and 4)
REM
0.0001 to 0.5000% in total of one or two or more of Ca, Ce, Mg, Zr, Hf, and REM as additional elements [0120] (optional)
0.0000 to 0.1000 (claim 1)
0.0001 to 0.1000 (claims 3 and 4)
Fe
Balance [0122]
balance


Kawata discloses that the steel has a microstructure represented in volume percent: ferrite 10 to 70% [0124], [0126], bainite phases 10-50% [0124], [0128] (note that paragraph [0014] of the present disclosure considers bainitic ferrite as bainite), 20% or less of retained austenite [0124], [0134], 10-50% martensite (tempered) [0124], [0130], 15% or less martensite (fresh) [0124], [0132], and 10% or less other phases [0124], [0136].  

Kawata discloses that the steel has grains [0109], [0111], [0113], but Kawata is silent on the proportion of grains having an intragranular misorientation of 5                        
                            °
                        
                     to 14                        
                            °
                        
                     in all grains limited by the definition of grains recited in the claims.  Intragranular misorientation is a material property that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Kawata discloses that finish rolling occurs at temperatures with a lower limit of Ar3 temperature ([0163-164], Tables 3-5). The grains disclosed by Kawata [0109], [0111], [0113] would necessarily have some degree of misorientation. The present disclosure indicates that finish rolling at temperatures between the Ar3 and 30                        
                            °
                        
                    C affects the introduced strain, and the final microstructure [0064], and all examples meeting the presently claimed microstructure meet the claimed grain misorientation limitation. Given the steel sheet disclosed by Kawata overlaps in composition and approaches in microstructure, the grain misorientation of the steel sheet disclosed by Kawata would be expected to meet the claimed grain misorientation.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennig (US20090214377) in view of Issartel (US20030084973).

Hennig discloses that the steel composition additionally comprises “customary accompanying elements” ([0006], [0011], claim 1), but Hennig does not explicitly identify that the elements of the inventive steel other than C, Si, Mn, and Fe. 
Issartel discloses a hot rolled TRIP steel with ferrite, retained austenite and bainite [0008], [0010] [0069]. The composition disclosed by Issartel is compared with the claimed composition in the table below with compositions in wt%: 
Element
Issartel
Claimed Sheet
C
0.12-0.25 [0054]
0.06 to 0.22 (claim 1)
Si
0.03-2 [0057]
1.0 to 3.2 (claim 1)
Mn
1-2 [0055]
0.8 to 2.2 (claim 1)
P
0.02-0.09 [0059]
0.05 or less (claim 1)
S
up to 0.01 [0060] (optional)
0.005 or less (claim 1)
Al
0.03-2.5 [0056]
0.01 to 1.00 (claim 1)
Cr
0.04-2 [0058]
0.00 to 1.00 (claim 1)
0.05 to 1.00 (claim 2)

up to 0.15 [0061]
0.000 to 0.005 (claim 1)
0.001 to 0.005 (claims 3 and 4)
Nb
up to 0.15 [0062]
0.000 to 0.200 (claim 1)
0.001 to 0.200 (claims 3 and 4)
V
up to 0.15 [0063]
0.000 to 1.000 (claim 1)
0.001 to 1.000 (claims 3 and 4)
Fe
The rest [0063]
balance


Both Hennig and Issartel teach hot rolled TRIP steel containing ferrite, bainite, and residual austenite with significantly overlapping amounts of C, Si, Mn, and Fe.
Considering Hennig discloses the steel “customary accompanying elements”, and Issartel teaches the same type of steel with an encompassing microstructure and similar base composition, it would have been obvious to one of ordinary skill in the art to form the hot rolled steel of Hennig with amounts of P, S, Al, Cr, Ti, Nb, and V taught by Issartel. The compositions of Hennig in view of Issartel as applied overlaps or approaches the compositions of each of claims 1-4. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). Hennig and Issartel both identify the formed steel as a strip (Hennig [0001], Issartel [0001]), but Issartel further indicates that the hot rolled TRIP steel material, which is the same type of steel disclosed by Hennig (Hennig [0001]) is a sheet metal (Issartel [0002], [0087]); therefore, it would have been obvious to one of ordinary skill in the art to form a sheet with the hot rolled steel of Hennig in view of Issartel. 
                        
                            °
                        
                     to 14                        
                            °
                        
                     in all grains limited by the definition of grains recited in the claims.  Intragranular misorientation is a material property that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Hennig discloses that the finish hot rolling occurs just above the Ar3 point [0007], [0010], and Hennig discloses cooling following hot rolling at a rate 30-150 K/s (30-150                        
                            °
                        
                    C/s) [0013]. The present disclosure indicates that finish rolling at temperatures between the Ar3 and 30                        
                            °
                        
                    C affects the introduced strain, and the final microstructure [0064], a first cooling of                         
                            10
                            °
                        
                    C/s or more [066], and a second cooling of                         
                            30
                            °
                        
                    C/s or more [0068], and all examples meeting the presently claimed microstructure meet the claimed grain misorientation limitation. Given the composition and microstructure disclosed by Hennig in view of Issartel, and the process parameters disclosed by Hennig, the grain misorientation of the steel sheet of Hennig in view of Issartel as applied above would be expected to meet the claimed grain misorientation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150322552 discloses a steel sheet with an overlapping composition, overlapping amounts of ferrite and bainite, but 4-7% austenite.
US20130284321 discloses a steel sheet which is hot rolled having an overlapping microstructure, but a lower amount of Si than that claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736